Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed December 1, 2021 is acknowledged. Claims 6-9 are deleted. Claims 4, 13, 16 and 20 are amended. Now, Claims 1-5 and 10-22 are pending.

2.	Claim objection(s) in the previous Office Action (Paper No. 20210828) is/are removed.

Allowable Subject Matter
3.	Claims 1-5 and 10-22 are allowed.

4.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Mine (US 6 040 362) 
Mine discloses a single-fluid curable thermally conductive silicone grease composition comprising A) an alkenyl functional organopolysiloxane, B) an hydrogenpolyorganosiloxane and C) a hydrosilylation catalyst. (col. 2, line 5 to col. 5, line 9 and col. 8, lines 21-41) The viscosity of component A) is described at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
January 8, 2001
/KUO LIANG PENG/Primary Examiner, Art Unit 1765